NO. 07-12-0299-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL D

                                JANUARY 3, 2013

                        ______________________________


                        RODNEY BRYANT CARNES, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE

                       _________________________________

             FROM THE COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY;

             NO. C-1-CR-12-205007; HONORABLE CARLOS BARRERA, JUDGE

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
                              MEMORANDUM OPINION
	In presenting this appeal, counsel has filed an Anders brief in support of a motion to withdraw.  We grant counsel's motion and affirm.
	In support of her motion to withdraw, counsel certifies she has diligently reviewed the record and, in her opinion, the record reflects no reversible error upon which an appeal can be predicated.  Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1987); Monroe v. State, 671 S.W.2d 583, 585 (Tex.App. -- San Antonio 1984, no pet.).  Thus, she concludes the appeal is frivolous.  
	Counsel has candidly discussed why, under the controlling authorities, there is no error in the court's judgment.  See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).  Counsel has also shown that she sent a copy of the brief to Appellant and informed Appellant that, in counsel's view, the appeal is without merit.  In addition, counsel has demonstrated that she notified Appellant of his right to review the record and file a pro se response if he desired to do so.  The Clerk of this Court also advised Appellant by letter of his right to file a response to counsel's brief.  Appellant did not file a response.  The State elected not to file a brief.
	We have independently examined the entire record to determine whether there are any non-frivolous grounds which might support the appeal.  See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.  After reviewing the record and counsel's brief, we agree with counsel that the appeal is frivolous.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.Crim.App. 2005).
	Accordingly, counsel's motion to withdraw is granted and the trial court's judgment is affirmed.
							Patrick A. Pirtle
							      Justice
Do not publish.